DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated November 5, 2020 in response to a non-final office action.  Claims 23-41 have been added.  Claims 23-41 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's cancellation of claims 11-22 to obviate the previous objection to claims 11-12, 14-18, 20 and 22.  The previous objection to the said claims is hereby withdrawn.
  Applicant's cancellation of claims 11-22 to obviate the previous rejection to claims 11-22, in regard to 35 U.S.C 112(b) indefiniteness.  The previous rejection to the said claims is hereby withdrawn.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Objections
Claims 23, 34, and 41 are objected to because of the following informalities:  
Regarding claim 23, the limitation “transmitting the scrapped VSD over the WAN” should read “transmitting the scraped VSD over the WAN” (emphases added).

Regarding claims 23 ( part i), 26, and 34 (part i), for legibility, claim elements should be on separate lines with indentation, per MPEP § 608.01(m):  “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation”.

Regarding claims 23, 34, and 41, “BVSMD” is inconsistently defined among the independent claims.  Regarding claims 23 and 34, “BVSMD” is defined as “Bluetooth vital sign measuring device”, while in claim 41, “BVSMD” is defined as “Bluetooth Low Energy vital sign devices”.

Regarding claims 23, 34, and 41, “BVSMD's” should be read “BVSMDs”.  

Regarding claims 23, 34, and 41, the claims recite “each/a BVSMD” (emphasis added).  For clarity, the claims should read, “each BVSMD of the at least one/one or more/the plurality of BVSMD” (emphases added).  

Regarding claim 41, the limitation “receiving VSD from a detected BVSMD, and removing ...” should read “receiving VSD from the detected BVSMD, and removing ...” (emphases added).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 23-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 23, the claim recites the limitations “provisioning the BVSMD” and “detecting, via the Bluetooth controller” (emphases added).  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner has interpreted the limitations to read:  “provisioning the at least one BVSMD” and “detecting, via a Bluetooth controller” (emphases added).  

Regarding claims 23 and 34, the claims recite the limitation “bonding the BVSMD to the controller via the RGAA” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner has interpreted the limitation to read:  “bonding the detected BVSMD to the controller via the RGAA” (emphasis added).  

Regarding claims 34-38 and 41, the claims recite the limitations which include one or more of “a plurality of gateways”, “each gateway”, “the gateway”, “other gateways”,  “the other gateways”, “one gateway”, “a gateway”, “the gateways”.  It is technically unclear about their relationship.  For purposes of examination, the Examiner has interpreted the limitations “each gateway”, “the gateway”, “one gateway”, and “a gateway” to mean “a/the gateway of the plurality of gateways” (emphasis added);  and “other gateways”, “the gateways”, and “the other gateways” to mean “other/the other gateways of the plurality of gateways” (emphasis added).

Regarding claims 24-33 and 35-40, claims 24-33 each depend on independent claim 23, claims 35-40 each depend on independent claim 34 and therefore, inherit the 35 U.S.C. 112(b) issues of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-29, 31-32, 34-36, 38, and 40-41 is rejected under 35 U.S.C. 103 as being unpatentable over Doebeli (US Patent Application Publication, 2020/0213789, hereinafter, “Doebeli”) in view of Savage et.al. (US Patent Application Publication, 2004/0143738, hereinafter, “Savage”).
Regarding claim 23, Doebeli teaches:
A gateway comprising circuitry configured to enable communication with at least one Bluetooth vital sign measuring device (BVSMD) located within an environment in which the gateway is located (Doebeli: fitting station 40 [i.e., gateway] and a hearing device 10 [i.e., BVSMD] which may connect with each other via a Bluetooth link 30.  Fig. 1 and ¶ [0022]), and with a wide area network (WAN), so as to be capable of transmitting vital sign data (VSD) from the at least one BVSMD over the WAN, the circuitry including at least one processor, and memory having program code for execution by the at least one processor for (Doebeli: The fitting station 40 [i.e., gateway] typically is a computer device, such as a PC or a tablet computer, on which a specific fitting software is run and which is connected via a network 18 [i.e., WAN] with an office management system which includes a patient database 22.  Fig. 1 and ¶ [0022]):
(i)	provisioning the BVSMD by: 
detecting, via the Bluetooth controller, each BVSMD advertising its presence (Doebeli: the hearing device 10 starts advertising ... so that it can be discovered by the fitting station 40 via the interface/fitting device 20 [i.e., Bluetooth controller of the gateway] ... a Bluetooth pairing procedure 50.  Figs. 1, 4 and ¶ [0033]);
correlating identification information sent by each detected BVSMD with BVSMD's known to the Bluetooth controller (Doebeli: Only other devices that possess the IRK [identity resolving key] distributed by the device using a private resolvable address is actually able to resolve that address so that it is enabled to identify the device.  Figs. 1, 4 and ¶ [0035]); 
mapping a MAC address of each detected BVSMD to a randomly generated access address (RGAA) (Doebeli: The pairing procedure [i.e., mapping] also serves to exchange identity resolving keys (IRKs) between the fitting station 40 and the hearing device 10. Generally, an IRK is used to generate a device address [i.e., RGAA] , such as a random resolvable address, which is generated from the IRK and a random number.  In addition to sharing the LTK [long-term key] and exchanging the IRKs, also the public Bluetooth ("BT") address [i.e., MAC address] may be exchanged in the pairing procedure 50 between the fitting station 40 and the hearing device 10 [the Examiner interprets that the Bluetooth address of the hearing device, which is a MAC address, is exchanged with the fitting station.  The fitting station generates a random resolvable address to the hearing device during pairing].  Figs. 1, 4 and ¶ [0035, 0037]) unless previously mapped thereto (Doebeli: Since thereby both the second fitting station 41 and the hearing device 10 are in possession of the LTK and in possession of the IRK of the respective other device, no pairing gesture [i.e., no mapping] is needed in order to connect the second fitting station 41 and the hearing device 10.  ¶ [0045]); 
pairing each detected BVSMD to the Bluetooth controller (Doebeli: a Bluetooth pairing procedure 50 is carried out between the fitting station 40 [Bluetooth controller of the gateway] and the hearing device 10 [BVSMD].  Figs. 1, 4 and ¶ [0033]); 
employing the RGAA for communications between each detected BVSMD and the Bluetooth controller (Doebeli: During the pairing procedure 50 the IRK [i.e., IRK is used to generate a device address RGAA] generated by the fitting station 40 is transmitted to the hearing device... this IRK is to be used not only in the initial fitting session but also in any follow-up fitting sessions relating to the same hearing device 10 [i.e., IRK used for subsequent communications between BVSMD and BT controller].  Figs. 1, 4 and ¶ [0036, 0038]); 
generating a bonding key for each detected BVSMD (Doebeli: Such pairing procedure includes the generation of a long-term key (LTK) [i.e., bonding key] ... which is used as a shared secret in the fitting station 40 and the hearing device 10 and which can be used for establishing a secure connection between the fitting station 40 and the hearing device 10.  Figs. 1, 4 and ¶ [0034]); and 
bonding the BVSMD to the controller via the RGAA (Doebeli: During the pairing procedure 50 the IRK generated by the fitting station 40 is transmitted to the hearing device 11 via a secure connection using the LTK.  Figs. 1, 4 and ¶ [0036]);
(iv)	periodically changing the RGAA (Doebeli: Random resolvable addresses are dynamically generated at run time and are the basis of the privacy feature of BTLE [Bluetooth low energy]; such device address may be changed often--even during the lifetime of a connection--to avoid that the device is identified and tracked by an unknown scanning device.  Figs. 1, 4 and ¶ [0035]); and,
(v)	periodically receiving BVSMD provisioning data for BVSMD's whose identity is unknown to the gateway, via the WAN, on an as-needed basis (Doebeli: the HCP [hearing care professional] ...  also creates an association between the hearing device 10 and a certain user/patient. Such association, including patient information, is stored in the database 22 to which the fitting station 40 is connected via the network connection 18, together with the pairing data, including the LTK, the IRK of the fitting station, the IRK of the hearing device 10 and an association between the fitting station 40 and the hearing device 10... hearing care professional [the Examiner interprets that information related to new hearing device provisioning/sessions are stored in the database over network 18 (WAN)].  Figs. 1, 4 and ¶ [0039]).
Although Doebeli teaches hearing devices wirelessly communicate over Bluetooth with the fitting stations via exchanges of keys, Doebeli does not explicitly teach:
(ii)	removing non-essential data contained in VSD transmitted from the detected BVSMD to the gateway, including at least layered packet transport protocol overhead data, before transmitting VSD over the WAN, defining "scraped VSD";
(iii)	transmitting the scrapped VSD over the WAN to at least one server. 
However, in the same field of endeavor, Savage teaches:
(ii)	removing non-essential data contained in VSD transmitted from the detected BVSMD to the gateway, including at least layered packet transport protocol overhead data, before transmitting VSD over the WAN, defining "scraped VSD" (Savage: After receiving an HTTP request [i.e., VSD] generated by a user's web browser [i.e., BVSMD], the proxy client [i.e., gateway] ... filters all identify information [i.e., non-essential data] from the current HTTP request, removing HTTP header data [i.e., protocol overhead data].  ¶ [0132]);
(iii)	transmitting the scrapped VSD over the WAN to at least one server (Savage: The HTTP request is then be appended to any cryptographic data ... Encrypted data [i.e., scraped VSD] is then be placed within a well formed the system protocol request, and the request is transmitted to the identity server.  ¶ [0132]).
Doebeli to include the features as taught by Savage above in order for an end user to securely and privately use communications networks. (Savage, ¶ [0020]).

Regarding claim 24, Doebeli-Savage discloses on the features with respect to claim 23 as outlined above.
Doebeli further teaches:
wherein bonding the detected BVSMD to the gateway creates a bonding key for communication between the detected BVSMD and the gateway (Doebeli: Such pairing procedure includes the generation of a long-term key (LTK) [i.e., bonding key] ... which is used as a shared secret in the fitting station 40 and the hearing device 10 and which can be used for establishing a secure connection between the fitting station 40 and the hearing device 10.  Figs. 1, 4 and ¶ [0034]), and the program code further comprises code for securely sharing the bonding key with one or more additional gateways associated with the detected BVSMD (Doebeli: The second fitting station 41 [other gateway] is connected to the database 22 and retrieves the pairing data of the initial/first fitting session in which the first fitting station 40 was used from the database 22. Such retrieved pairing data includes the IRK of the first fitting station 40, the IRK of the hearing device 10 and the LTK.  ¶ [0045]).

Regarding claim 25, Doebeli-Savage discloses on the features with respect to claim 23 as outlined above.
Doebeli further teaches:
wherein the program code further comprises code for configuring the gateway as a node in a gateway mesh network (Doebeli: The fitting stations 40, 41 are connected to the same office management system (database 22) via the network connection 18. A typical situation for such systems comprising a plurality of fitting stations 40, 41 is that the first fitting session is performed via a first fitting station 40, and a later second fitting session, i.e. a follow-up fitting session, is performed via a second fitting station 41 in the same office or in a different office, with the same hearing assistance device 10 being involved [i.e., fitting stations 40 and 41 are meshed].  Fig. 1 and ¶ [0023]).

Regarding claim 26, Doebeli-Savage discloses on the features with respect to claim 23 as outlined above.
Doebeli further teaches:
configuring the gateway as a node in a gateway mesh network within the environment (Doebeli: The fitting stations 40, 41 are connected to the same office management system (database 22) via the network connection 18. A typical situation for such systems comprising a plurality of fitting stations 40, 41 is that the first fitting session is performed via a first fitting station 40, and a later second fitting session, i.e. a follow-up fitting session, is performed via a second fitting station 41 in the same office or in a different office, with the same hearing assistance device 10 being involved [i.e., fitting stations 40 and 41 are meshed].  Fig. 1 and ¶ [0023]); and, 
securely sharing the bonding key with other gateways in the mesh network, such that the BVSMD may securely communicate with the other gateways without provisioning the BVSMD to the other gateways (Doebeli: The second fitting station 41 [other gateway] is connected to the database 22 and retrieves the pairing data of the initial/first fitting session in which the first fitting station 40 was used from the database 22. Such retrieved pairing data includes the IRK of the first fitting station 40, the IRK of the hearing device 10 and the LTK ... no pairing gesture is needed in order to connect the second fitting station 41 and the hearing device 10.  ¶ [0045]).

Regarding claim 27, Doebeli-Savage discloses on the features with respect to claim 23 as outlined above.
Doebeli further teaches:
wherein the memory has stored therein a library containing provisioning information for BVSMD's (Doebeli: Pairing data including the LTK, the IRK of the fitting station and the IRK of the hearing device, are stored, together with an association between the first fitting station and the hearing device, in the database connected to the fitting station.  ¶ [0029]).

Regarding claim 28, Doebeli-Savage discloses on the features with respect to claim 25 as outlined above.
Doebeli further teaches:
wherein communication among the gateways is via WiFi (Doebeli: The interface 20 is also provided for data exchange via a wireless link 30 with a fitting station 40, 41 comprising or being connected to a wireless interface 20.  Figs. 1, 2 and ¶ [0025]).

Regarding claim 29, Doebeli-Savage discloses on the features with respect to claim 24 as outlined above.
Doebeli further teaches:
configuring the gateway to maintain a consistent over the air profile among the other gateways from the perspective of each detected BVSMD (Doebeli: The interface 20 is also provided for data exchange via a wireless link 30 with a fitting station 40, 41 comprising or being connected to a wireless interface 20. The wireless interface 20 of the fitting station 40, 41 also may be referred to as a fitting device 20.  Figs. 1, 2 and ¶ [0025]).

Regarding claim 31, Doebeli-Savage discloses on the features with respect to claim 24 as outlined above.
Doebeli further teaches:
securely sharing the bonding key with at least one other gateway over a publicly offered communication channel (Doebeli: The fitting stations 40, 41 are connected to the same office management system (database 22) via the network connection 18.  Fig. 1 and ¶ [0023]).

Regarding claim 32, Doebeli-Savage discloses on the features with respect to claim 23 as outlined above.
Doebeli further teaches:
wherein the circuitry is adapted to communicate with Bluetooth Low Energy vital sign measuring devices (Doebeli: fitting station 40 is able to communicate with the hearing device 10 via a Bluetooth link 30... a pair of hearing devices [i.e., BVSMD].  Fig. 1 and ¶ [0022, 0052]).

Regarding claim 34, Doebeli teaches:
A system comprising a plurality of gateways (Doebeli: first fitting station 40 and with a second fitting station being 41.  Fig. 1 and ¶ [0023]), each gateway having a Bluetooth controller (Doebeli: the interface 20 is a Bluetooth interface, such as a BTLE interface.  Fig. 2 and ¶ [0026]) adapted to communicate with one or more Bluetooth vital sign measuring devices (BVSMD) (Doebeli: a first fitting station 40 [gateway] and a hearing device 10 [BVSMD] which may connect with each other via a Bluetooth link 30.  Fig. 1 and ¶ [0022]), first circuitry adapted to communicate with one or more remote servers over a wide area network (WAN) (Doebeli: which is connected via a network 18 [WAN] with an office management system which includes a patient database 22 [remote server].  Fig. 1 and ¶ [0022]) so as to be capable of transmitting vital sign data (VSD) from at least one BVSMD, via the gateway, over the WAN (Doebeli: Such association, including patient information, is stored in the database 22 to which the fitting station 40 is connected via the network connection 18.  Fig. 1 and ¶ [0039]), and second circuitry adapted to communicate with other gateways, the plurality of gateways being configured to form a gateway mesh network (Doebeli: The fitting stations 40, 41 [gateways] are connected to the same office management system (database 22) via the network connection 18.  Fig. 1 and ¶ [0023]), there being at least one processor, and associated memory having program code for execution by at least one of the processors for (Doebeli: The fitting station 40 typically is a computer device, such as a PC or a tablet computer, on which a specific fitting software is run.  Fig. 1 and ¶ [0022]):
i)	provisioning each BVSMD by: 
detecting, via the Bluetooth controller, each BVSMD advertising its presence (Doebeli: the hearing device 10 starts advertising ... so that it can be discovered by the fitting station 40 via the interface/fitting device 20 [i.e., Bluetooth controller of the gateway] ... a Bluetooth pairing procedure 50.  Figs. 1, 4 and ¶ [0033]);
correlating identification information sent by each detected BVSMD with BVSMD's known to the Bluetooth controller (Doebeli: Only other devices that possess the IRK [identity resolving key] distributed by the device using a private resolvable address is actually able to resolve that address so that it is enabled to identify the device.  Figs. 1, 4 and ¶ [0035]); 
mapping a MAC address of each detected BVSMD to a randomly generated access address (RGAA) (Doebeli: The pairing procedure [i.e., mapping] also serves to exchange identity resolving keys (IRKs) between the fitting station 40 and the hearing device 10. Generally, an IRK is used to generate a device address [i.e., RGAA] , such as a random resolvable address, which is generated from the IRK and a random number.  In addition to sharing the LTK [long-term key] and exchanging the IRKs, also the public Bluetooth ("BT") address [i.e., MAC address] may be exchanged in the pairing procedure 50 between the fitting station 40 and the hearing device 10 [the Examiner interprets that the Bluetooth address of the hearing device, which is a MAC address, is exchanged with the fitting station.  The fitting station generates a random resolvable address to the hearing device during pairing].  Figs. 1, 4 and ¶ [0035, 0037]) unless previously mapped thereto (Doebeli: Since thereby both the second fitting station 41 and the hearing device 10 are in possession of the LTK and in possession of the IRK of the respective other device, no pairing gesture [i.e., no mapping] is needed in order to connect the second fitting station 41 and the hearing device 10.  ¶ [0045]);
pairing each detected BVSMD to the Bluetooth controller (Doebeli: a Bluetooth pairing procedure 50 is carried out between the fitting station 40 [Bluetooth controller of the gateway] and the hearing device 10 [BVSMD].  Figs. 1, 4 and ¶ [0033]); 
employing the RGAA for communications between each detected BVSMD and the Bluetooth controller (Doebeli: During the pairing procedure 50 the IRK [i.e., IRK is used to generate a device address RGAA] generated by the fitting station 40 is transmitted to the hearing device... this IRK is to be used not only in the initial fitting session but also in any follow-up fitting sessions relating to the same hearing device 10 [i.e., IRK used for subsequent communications between BVSMD and BT controller].  Figs. 1, 4 and ¶ [0036, 0038]);
generating a bonding key for each detected BVSMD (Doebeli: Such pairing procedure includes the generation of a long-term key (LTK) [i.e., bonding key] ... which is used as a shared secret in the fitting station 40 and the hearing device 10 and which can be used for establishing a secure connection between the fitting station 40 and the hearing device 10.  Figs. 1, 4 and ¶ [0034]); and 
bonding the BVSMD to the controller via the RGAA (Doebeli: During the pairing procedure 50 the IRK generated by the fitting station 40 is transmitted to the hearing device 11 via a secure connection using the LTK.  Figs. 1, 4 and ¶ [0036]);
iii)	securely sharing the bonding key with the other gateways, such that a BVSMD bonded to one gateway is also bonded with other gateways (Doebeli: Since thereby both the second fitting station 41 and the hearing device 10 are in possession of the LTK and in possession of the IRK of the respective other device, no pairing gesture [i.e., no mapping] is needed in order to connect the second fitting station 41 and the hearing device 10. In particular, the hearing device 10, by using the IRK of the fitting station 40, is able to resolve the random resolvable device address transmitted by the second fitting station 41, and the second fitting station 41 is able to resolve the random resolvable device address transmitted by the hearing device 10 by using the IRK of the hearing device 10 (the random resolvable device addresses are previously generated in the fitting station 41 and the hearing device 10 by using the respective IRK) [the Examiner interprets that once the hearing device (i.e., BVSMD) is bonded with fitting station 40 (i.e., the first gateway), the keys and resolvable device address are stored in the common database which is retrieved and shared with fitting station 41 (i.e., other gateways)].  ¶ [0045]);
iv)	periodically changing the RGAA (Doebeli: Random resolvable addresses are dynamically generated at run time and are the basis of the privacy feature of BTLE [Bluetooth low energy]; such device address may be changed often--even during the lifetime of a connection--to avoid that the device is identified and tracked by an unknown scanning device.  Figs. 1, 4 and ¶ [0035]), and sharing the changed RGAA with other gateways (Doebeli: The second fitting station 41 [other gateway] is connected to the database 22 and retrieves the pairing data of the initial/first fitting session in which the first fitting station 40 was used from the database 22. Such retrieved pairing data includes the IRK of the first fitting station 40, the IRK of the hearing device 10 and the LTK.  ¶ [0045]); and,
v)	periodically receive BVSMD provisioning data for BVSMD's whose identity is unknown to a gateway, via the WAN, on an as-needed basis (Doebeli: the HCP [hearing care professional] ...  also creates an association between the hearing device 10 and a certain user/patient. Such association, including patient information, is stored in the database 22 to which the fitting station 40 is connected via the network connection 18, together with the pairing data, including the LTK, the IRK of the fitting station, the IRK of the hearing device 10 and an association between the fitting station 40 and the hearing device 10... hearing care professional [the Examiner interprets that information related to new hearing device provisioning/sessions are stored in the database over network 18 (WAN)].  Figs. 1, 4 and ¶ [0039]).
Although Doebeli teaches hearing devices wirelessly communicate over Bluetooth with the fitting stations via exchanges of keys, Doebeli does not explicitly teach:
ii)	receiving VSD from each BVSMD, and removing non-essential data contained in VSD transmitted from each BVSMD to the Bluetooth controller, including at least layered packet transport protocol overhead data, before transmitting VSD over the WAN, defining "scraped VSD". 
However, in the same field of endeavor, Savage teaches:
ii)	receiving VSD from each BVSMD, and removing non-essential data contained in VSD transmitted from each BVSMD to the Bluetooth controller, including at least layered packet transport protocol overhead data, before transmitting VSD over the WAN, defining "scraped VSD" (Savage: After receiving an HTTP request [i.e., VSD] generated by a user's web browser [i.e., BVSMD], the proxy client [i.e., gateway] ... filters all identify information [i.e., non-essential data] from the current HTTP request, removing HTTP header data [i.e., protocol overhead data].  The HTTP request is then be appended to any cryptographic data ... Encrypted data [i.e., scraped VSD] is then be placed within a well formed the system protocol request, and the request is transmitted to the identity server.  ¶ [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Doebeli to include the features as taught by Savage above in order for an end user to securely and privately use communications networks. (Savage, ¶ [0020]).

Regarding claim 35, Doebeli-Savage discloses on the features with respect to claim 34 as outlined above.
Doebeli further teaches:
wherein the gateways are adapted to communicate among themselves via WiFi (Doebeli: The interface 20 is also provided for data exchange via a wireless link 30 with a fitting station 40, 41 comprising or being connected to a wireless interface 20.  Figs. 1, 2 and ¶ [0025]).

Regarding claim 36, Doebeli-Savage discloses on the features with respect to claim 34 as outlined above.
Doebeli further teaches:
each gateway to maintain consistent over the air profile among the other gateways from the perspective of each BVSMD (Doebeli: The interface 20 is also provided for data exchange via a wireless link 30 with a fitting station 40, 41 comprising or being connected to a wireless interface 20. The wireless interface 20 of the fitting station 40, 41 also may be referred to as a fitting device 20.  Figs. 1, 2 and ¶ [0025]).

Regarding claim 38, Doebeli-Savage discloses on the features with respect to claim 34 as outlined above.
Doebeli further teaches:
securely sharing of a bonding key with other gateways over a publicly offered communication channel (Doebeli: The fitting stations 40, 41 are connected to the same office management system (database 22) via the network connection 18.  Fig. 1 and ¶ [0023]).

Regarding claim 40, Doebeli-Savage discloses on the features with respect to claim 34 as outlined above.
Doebeli further teaches:
wherein the Bluetooth controller is adapted to communicate with Bluetooth Low Energy vital sign measuring devices (Doebeli: fitting station 40 is able to communicate with the hearing device 10 via a Bluetooth link 30... a pair of hearing devices [i.e., BVSMD].  Fig. 1 and ¶ [0022, 0052]).

Regarding claim 41, Doebeli teaches:
A method of communicating vital sign data (VSD) from a plurality of Bluetooth Low Energy vital sign devices (BVSMD) (Doebeli: a fitting method ... fitting station 40 is able to communicate with the hearing device 10 via a Bluetooth link 30... a pair of hearing devices [i.e., BVSMD].  Fig. 1 and ¶ [0022, 0052]) located within a facility to a server (Doebeli: is connected via a network 18 with an office management system which includes a patient database 22 [i.e., server].  Fig. 1 and ¶ [0022]) remote from the facility via one or more gateways located in the facility, comprising, at a gateway (Doebeli: The fitting stations 40, 41 [gateways] are connected to the same office management system (database 22) via the network connection 18.  Fig. 1 and ¶ [0023]):
i)	detecting a BVSMD advertising its presence (Doebeli: the hearing device 10 starts advertising ... so that it can be discovered by the fitting station 40 via the interface/fitting device 20 [i.e., Bluetooth controller of the gateway] ... a Bluetooth pairing procedure 50.  Figs. 1, 4 and ¶ [0033]);
ii)	correlating identification information sent by a detected BVSMD with BVSMD's known to the gateway (Doebeli: Only other devices that possess the IRK [identity resolving key] distributed by the device using a private resolvable address is actually able to resolve that address so that it is enabled to identify the device.  Figs. 1, 4 and ¶ [0035]);
iii)	mapping a MAC address of each detected BVSMD to a randomly generated access address (RGAA) (Doebeli: The pairing procedure [i.e., mapping] also serves to exchange identity resolving keys (IRKs) between the fitting station 40 and the hearing device 10. Generally, an IRK is used to generate a device address [i.e., RGAA] , such as a random resolvable address, which is generated from the IRK and a random number.  In addition to sharing the LTK [long-term key] and exchanging the IRKs, also the public Bluetooth ("BT") address [i.e., MAC address] may be exchanged in the pairing procedure 50 between the fitting station 40 and the hearing device 10 [the Examiner interprets that the Bluetooth address of the hearing device, which is a MAC address, is exchanged with the fitting station.  The fitting station generates a random resolvable address to the hearing device during pairing].  Figs. 1, 4 and ¶ [0035, 0037]) unless previously mapped thereto (Doebeli: Since thereby both the second fitting station 41 and the hearing device 10 are in possession of the LTK and in possession of the IRK of the respective other device, no pairing gesture [i.e., no mapping] is needed in order to connect the second fitting station 41 and the hearing device 10.  ¶ [0045]);
iv)	pairing each detected BVSMD to the gateway (Doebeli: a Bluetooth pairing procedure 50 is carried out between the fitting station 40 [Bluetooth controller of the gateway] and the hearing device 10 [BVSMD].  Figs. 1, 4 and ¶ [0033]);
v)	employing the RGAA for communications between each detected BVSMD and the gateway (Doebeli: During the pairing procedure 50 the IRK [i.e., IRK is used to generate a device address RGAA] generated by the fitting station 40 is transmitted to the hearing device... this IRK is to be used not only in the initial fitting session but also in any follow-up fitting sessions relating to the same hearing device 10 [i.e., IRK used for subsequent communications between BVSMD and BT controller].  Figs. 1, 4 and ¶ [0036, 0038]);;
vi)	generating a bonding key for each detected BVSMD (Doebeli: Such pairing procedure includes the generation of a long-term key (LTK) [i.e., bonding key] ... which is used as a shared secret in the fitting station 40 and the hearing device 10 and which can be used for establishing a secure connection between the fitting station 40 and the hearing device 10.  Figs. 1, 4 and ¶ [0034]);
vii)	bonding the detected BVSMD to the controller via the RGAA (Doebeli: During the pairing procedure 50 the IRK generated by the fitting station 40 is transmitted to the hearing device 11 via a secure connection using the LTK.  Figs. 1, 4 and ¶ [0036]);
ix)	securely sharing the bonding key with other gateways, such that a BVSMD bonded to one gateway is also bonded with the other gateways (Doebeli: Since thereby both the second fitting station 41 and the hearing device 10 are in possession of the LTK and in possession of the IRK of the respective other device, no pairing gesture [i.e., no mapping] is needed in order to connect the second fitting station 41 and the hearing device 10. In particular, the hearing device 10, by using the IRK of the fitting station 40, is able to resolve the random resolvable device address transmitted by the second fitting station 41, and the second fitting station 41 is able to resolve the random resolvable device address transmitted by the hearing device 10 by using the IRK of the hearing device 10 (the random resolvable device addresses are previously generated in the fitting station 41 and the hearing device 10 by using the respective IRK) [the Examiner interprets that once the hearing device (i.e., BVSMD) is bonded with fitting station 40 (i.e., the first gateway), the keys and resolvable device address are stored in the common database which is retrieved and shared with fitting station 41 (i.e., other gateways)].  ¶ [0045]);
x)	periodically changing the RGAA (Doebeli: Random resolvable addresses are dynamically generated at run time and are the basis of the privacy feature of BTLE [Bluetooth low energy]; such device address may be changed often--even during the lifetime of a connection--to avoid that the device is identified and tracked by an unknown scanning device.  Figs. 1, 4 and ¶ [0035]);
xi)	sharing the changed RGAA with the other gateways (Doebeli: The second fitting station 41 [other gateway] is connected to the database 22 and retrieves the pairing data of the initial/first fitting session in which the first fitting station 40 was used from the database 22. Such retrieved pairing data includes the IRK of the first fitting station 40, the IRK of the hearing device 10 and the LTK [the Examiner interprets that once the hearing device (i.e., BVSMD) is bonded with fitting station 40 (i.e., the first gateway), the keys and resolvable device address are stored in the common database which is retrieved and shared with fitting station 41 (i.e., other gateways)].  ¶ [0045]); and,
xii)	periodically receiving BVSMD provisioning data for BVSMD's whose identity is unknown to the gateway, via the WAN, on an as-needed basis (Doebeli: the HCP [hearing care professional] ...  also creates an association between the hearing device 10 and a certain user/patient. Such association, including patient information, is stored in the database 22 to which the fitting station 40 is connected via the network connection 18, together with the pairing data, including the LTK, the IRK of the fitting station, the IRK of the hearing device 10 and an association between the fitting station 40 and the hearing device 10... hearing care professional [the Examiner interprets that information related to new hearing device provisioning/sessions are stored in the database over network 18 (WAN)].  Figs. 1, 4 and ¶ [0039]).
Although Doebeli teaches hearing devices wirelessly communicate over Bluetooth with the fitting stations via exchanges of keys, Doebeli does not explicitly teach:
viii)	receiving VSD from a detected BVSMD, and removing non-essential data contained in VSD transmitted from the detected BVSMD to the gateway, including at least layered packet transport protocol overhead data, before transmitting VSD over the WAN, defining "scraped VSD". 
However, in the same field of endeavor, Savage teaches:
viii)	receiving VSD from a detected BVSMD, and removing non-essential data contained in VSD transmitted from the detected BVSMD to the gateway, including at least layered packet transport protocol overhead data, before transmitting VSD over the WAN, defining "scraped VSD" (Savage: After receiving an HTTP request [i.e., VSD] generated by a user's web browser [i.e., BVSMD], the proxy client [i.e., gateway] ... filters all identify information [i.e., non-essential data] from the current HTTP request, removing HTTP header data [i.e., protocol overhead data].  The HTTP request is then be appended to any cryptographic data ... Encrypted data [i.e., scraped VSD] is then be placed within a well formed the system protocol request, and the request is transmitted to the identity server.  ¶ [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Doebeli to include the features as taught by Savage above in order for an end user to securely and privately use communications networks. (Savage, ¶ [0020]).

Claims 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Doebeli-Savage in view of Dattagupta et.al. (US Patent Application Publication, 2011/0264730, hereinafter, “Dattagupta”).
Regarding claim 30, Doebeli-Savage discloses on the features with respect to claim 23 as outlined above 
Doebeli-Savage does not explicitly teach:
configuring the gateway to have the same identity as the other gateways from the perspective of each detected BVSMD. 
However, in the same field of endeavor, Dattagupta teaches:
configuring the gateway to have the same identity as the other gateways from the perspective of each detected BVSMD (Dattagupta: If there are more than one wireless access point associated with the same well-known SSID within range of the client device 130(N), then the client device 130(N) may attempt to connect to the wireless access point that is both associated with the well-known SSID and has the strongest wireless signal.  ¶ [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Doebeli-Savage to include the features as taught by Dattagupta above in order to reliably and conveniently enable the user of a home network to automatically configure and provision devices to connect to the home network. (Dattagupta, ¶ [007]).

Regarding claim 37, Doebeli-Savage discloses on the features with respect to claim 34 as outlined above 
Doebeli-Savage does not explicitly teach:
configuring each gateway to have the same identity as other gateways from the perspective of each BVSMD. 
However, in the same field of endeavor, Dattagupta teaches:
configuring each gateway to have the same identity as other gateways from the perspective of each BVSMD (Dattagupta: If there are more than one wireless access point associated with the same well-known SSID within range of the client device 130(N), then the client device 130(N) may attempt to connect to the wireless access point that is both associated with the well-known SSID and has the strongest wireless signal.  ¶ [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Doebeli-Savage to include the features as taught by Dattagupta above in order to reliably and conveniently enable the user of a home network to automatically configure and provision devices to connect to the home network. (Dattagupta, ¶ [007]).

Claims 33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Doebeli-Savage in view of Johnson et.al. (US Patent Application Publication, 2016/0187153, hereinafter, “Johnson”).
Regarding claim 33, Doebeli-Savage discloses on the features with respect to claim 23 as outlined above 
Doebeli-Savage does not explicitly teach:
determining a relative location of the BVSMD. 
However, in the same field of endeavor, Johnson teaches:
determining a relative location of the BVSMD (Johnson: the medical device may transmit the building address and floor where a patient is located to a medical dispatcher or a wearable device worn by medical personnel may transmit the location of the wearable device (and any associated subject) to a nearby ambulance.  ¶ [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Doebeli-Savage to include the features as Johnson above in order to improve the level of accuracy of the medical device location. (Johnson, ¶ [0076]).

Regarding claim 39, Doebeli-Savage discloses on the features with respect to claim 34 as outlined above 
Doebeli-Savage does not explicitly teach:
determining the relative location of each BVSMD. 
However, in the same field of endeavor, Johnson teaches:
determining the relative location of each BVSMD (Johnson: the medical device may transmit the building address and floor where a patient is located to a medical dispatcher or a wearable device worn by medical personnel may transmit the location of the wearable device (and any associated subject) to a nearby ambulance.  ¶ [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Doebeli-Savage to include the features as taught by Johnson above in order to improve the level of accuracy of the medical device location. (Johnson, ¶ [0076]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416